department of the treasury internal_revenue_service washington d c sin so so g oo - oo -00 s contact person identification_number telephone number tft f0 b employer_identification_number é l w d x dear sir or madam this is in response to a request for rulings regarding the federal_income_tax consequences of your proposed activity of investing in foreign financial institutions under the circumstances described below facts you were established for the primary purpose of empowering poor entrepreneurs in developing countries to start or expand their own businesses and to create additional job opportunities for other indigent individuals in these countries you accomplish your goal by working with a number of nongovernmental not-for-profit_organizations ngo's that serve the poor in a number of third world countries these ngo's are independent organizations comprised of local residents ’ sinesspersons ‘and clergy of local churches who work with the poor in their respective countries and who identify eligible_loan recipients you are supported in your grant-making activities by not-for- profit organizations established in certain developed countiies no you solicit contributions from individuals businesses and private_foundations you also receive grants from the world bank and several u s governmental agencies including the u s agency for international development you in turn use the funds to provide grants to the ngo's the ngo's use the funds to provide unsecured micro- enterprise loans and business training to needy persons as well as to support ongoing ngo activities including their operating_expenses you execute an agreement with the ngo receiving the grant that stipulates how the funds must be used including criteria in choosing recipients of the loans and reporting requirements the ngo's must submit to you regular reports regarding the use of the funds the agreement usually requires that payments made on account of any advances be maintained in a revolving loan fund so that the repaid amounts can then be loaned to others at the present time you provide direct grants to the foreign ngo's imposing restrictions that will ensure that the funds are used for charitable purposes in accordance with the standards set forth in sec_501 of the code these grants are permanently transferred and you do not receive any interest dividends or other return_of_capital with respect to such grants during the last two calendar years you made over 323x and 426x loans totaling approximately dollar_figurey and dollar_figurey respectively the average loan was approximately dollar_figure percent of these loans were made to women ' the ngo's in third world countries discussed above and the nonprofit this entity created under the laws of b but operated out of your organizations in the developed countries have formed an international association under the name a headquarters provides a united international front for your charitable giving in third world countries in addition to serving as the principal financial contributor of a you also furnish a significant amount of administrative support to a providing additional oversight to ensure that the lending program is carried out in an efficient and effective manner currently the laws of most foreign countries significantly restrict the level of financial activities in which the nonprofit_organizations may engage as a consequence they are unable to provide various forms of banking services that would be useful to the micro-enterprise loan recipients and the ngo's themselves - services such as savings deposits commercial paper inter-banking borrowings and central banking borrowings you cite sources that indicate the ngo's currently serve only about percent of global need through their microloans because the business operated by a clients and the loans provided to them are very small you described a typical situation of a loan to finance a purchase of hemp in bulk that the loan recipient uses to make hand-woven baskets that she will sell in the town market most of the regular banking institutions established in their countries will not accommodate them for example you note that there are few regular financial institutions that are willing to set up savings accounts for people who can only deposit a dollar or two each week and who maintain extremely low account balances you indicate that as a result most of a's loan recipients are forced to hide their profits in their homes or pay high rates to a private money keeper further they receive no interest on any such savings as banks the ngo's can bridge the gap by providing savings services and by using these savings and other sources of capital to reach far more microcredit clients to respond to this problem you will be working with various ngo's to create or convert to regulated financial institutions in their respective countries these entities will be set up as joint stock companies with shareholders however contrary to the usual purpose for which these entities are set up to benefit the shareholders the mission of each of these financial institutions will be consistent with the overall mission of you and a _-- to help the poor by providing affordable access to financial services a sample articles of incorporation provided by you states a primary purpose of carry ing on the business of a thrift bank with a primary microfinance orientation using microfinance as a vehicle or platform to lift people out of poverty and to brea poverty confining attitudes and lifestyles the primary purpose and activity of all the banks in which you will invest will be to make microloans the funds the banks receive will be reinvested by making microloans no significant other investments are contemplated the group loan methodology trust bank will be the banks’ core lending product the methodology will involve a group of bank members who work as a group to co-guarantee each other's microloans which usually have a term of approximately months the members of the group will meet weekly to discuss each other's businesses share experiences and provide mutual emotional support a loan officer of the bank attends this meeting and will bring in others periodically to provide training on a particular issue that the group h expressed a need for the amount of loans to each member goes through an approval process at the group level and at the bank level and this methodology ensures that all loans remain relatively small the loans will be for business development most loans will probably be between dollar_figure to dollar_figure an individual who seeks a loan of a substantial amount will be referred to the local commercial bank a members will conduct client impact assessments to measure the extent to which the training and services provided by the financial institutions are helping the clients you will monitor the poverty focus of the banks through quarterly reports which include a measure of the average loan size normalized to gross domestic product per capita the partners must also undergo an accreditation process once every three years part of this process includes a review of the poverty focus because the ngo's will be converted to or will establish banks you propose to become a shareholder in a number of these financial institutions providing them funding in the form of capital contributions rather than as grants in addition to the capital contributions of you and the a partner additional capital will be solicited from local and international persons or entities however because these financial institutions will not be operated to profit their shareholders it is expected that these other investors will be nonprofit entities with charitable goals similar to those of you and community-minded private investors it is anticipated that the bylaws and shareholder agreements will provide that shareholders will not be allowed to sell their shares without the consent of the board_of directors and no sale will generally be approved unless the proposed purchase has a track record or demonstrated commitment to the concept of microfinancing wedded to life transformation activities as a tool for poverty intervention poverty alleviation and spiritual transformation you will have a voting control in the boards of the banks the policy of a is that any banks that are part of a must have at least percent of their voting shares owned by members of a in many cases thi sec_51 percent is made up of the shares held by you and those held by the local ngo that you helped to create in this way control is held by organizations committed to your mission values and poverty focus with this control the bylaws of each organization will reflect your vision and purpose the directors of the bank will be elected by the shareholders this helps ensure that board members make decisions that are in the best long-term interests of the bank most of the directors will be representing the shares of ngo’s and charitable organizations that are investing in the bank any dividends received by these organizations will go directly into continuing the charitable purpose of the organization the purpose of the current grant agreements with the ngo's is to come to an agreement on shared objectives when you place funds in an unrelated entity with investments in banks you will have voting control in the boards with this control the bylaws of each organization will reflect your vision and mission in many cases you will also have shareholder agreements that detail the purposes of the organization and the procedures for disposing of stock these bylaws and agreements plus an annual planning process with the bank will take the place of the previous grant agreement with the ngo's although the actual process that will be employed in setting up these financial institutions may differ from country to country and your participation and ttiat of your nonprofit foreign partners may be undertaken through separately established nonprofit entities you emphasize that the basic purpose to aid the poor will be paramount you represent that the laws of the country in which such entities will be operated will be respected you request the following rulings the activities of investing in foreign financial institutions described above will not jeopardize your tax-exempt status under sec_501 of the code income from the investments will be characterized as income from activities related to your tax-exempt purposes rather than investment_income for purposes of the support_test of sec_509 and sec_170 of the code income from the investments will not subject you to the tax on unrelated_business_taxable_income under sections of the code applicable law sec_501 of the code describes as exempt as provided under sec_501 organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for exempt purposes only if it engages primarily in activities that accomplish such exempt purposes sec_1_501_c_3_-1 of the regulations provides that the term charitable includes relief of the poor and distressed or of the underprivileged revrul_68_489 1968_2_cb_210 holds that an organization exempt under sec_501 of the code will not jeopardize its exemption even though it distributes funds to non-exempt organizations provided it retains control and discretion as to the use of the funds and maintains records establishing that the funds were used for sec_501 purposes revrul_71_460 1971_2_cb_231 provides that a 501_c_3_organization may conduct part or all of its charitable activities in a foreign_country the ruling holds that if the organization's activities are charitable when carried on within the united_states the conduct of such activities elsewhere should not preclude qualification for exemption revrul_74_587 1974_2_cb_162 holds that an organization formed to relieve poverty eliminate prejudice reduce neighborhood tensions and combat community deterioration through a program of financial assistance in the form of low-cost or long- term loans to or the purchase of equity interests in various business enterprises in economically depressed areas is exempt under sec_501 of the code financial assistance was provided to corporations or individual proprietors who were not able to obtain funds from conventional commercial sources because of the poor financial risks involved also the program was designed to enable the recipient of the funds to start a new business or to acquire or improve an existing business the loans were not undertaken for the purpose of profit or gain but for the purpose of achieving the charitable goals of the organization revrul_81_284 1981_2_cb_130 amplifying revrul_74_587 held that a small_business_investment_company sbic licensed under sec_301 of the small_business investment act of may qualify under sec_501 of the code even though smail business administration regulations require an sbic to charge interest rates sufficient in the aggregate to recover its costs and impose various considerations that will restrict the degree of financial support that may be offered to a prospective recipient regarding the borrower's type of business security interests and the relationship between the sbic and the borrower the organization at issue was ruled exempt under sec_501 where it was organized on a nonprofit basis to relieve poverty eliminate prejudice and discrimination reduce neighborhood tensions and combat community deterioration by providing low-cost or long-term loans to businesses not able to obtain funds from conventional commercial sources with preference given to businesses providing training and employment opportunities for the unemployed or under-employed residents of economically depressed areas sec_509 of the code defines the term private_foundation as an organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii sec_170 of the code describes an organization which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other exempt_function from a governmental_unit or from direct or indirect_contributions from the general_public sec_1_170a-9 of the regulations provides th t for the purposes of meeting the support_test there shall be excluded from both the numerator and the denominator any amounts received from the exercise or performance by an organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1_170a-9 further provides that in general amounts received by an organization from the exercise or performance of its exempt_purpose or function include amounts received from any activity the conduct of which is substantially related to the furtherance of such purpose or function other than through the production_of_income sec_511 of the code imposes a tax on the unrelated_business_taxable_income of exempt_organizations sec_512 of the code defines unrelated_business_taxable_income as gross_income derived from any unrelated_trade_or_business regularly carried on by it less certain deductions and modifications sec_512 b of the code excludes from unrelated_business_taxable_income dividends interest and certain gains and losses from the disposition of property except in the case of certain debt-financed_property sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_function or purpose sec_1_513-1 of the regulations provides that for the conduct of trade_or_business to be substantially related to an organization's exempt purposes the production or distribution of the goods or the performance of the services must contribute importantly to the accomplishment of those purposes analysis your investments in the banks are different from a typical capital venture the banks are involved in financing microloans and providing savings services to the poor and underserved a majority of the banks’ investors and boards of directors will include representatives of international organizations or your representatives committed to serving the economic development needs of the underprivileged and poor of impoverished countries in this manner you will have the control and discretion necessary to ensure that your investment will be used for your charitable purposes of relieving poverty in impoverished countries you are not investing in the banks as a means of making a profit as any profit made will be put back into the banks and will be a nominal amount under the facts presented your investment program will further the charitable purpose of providing relief to the poor and distressed or underprivileged the investment program will relieve conditions of poverty in impoverished countries the facts are similar to rev ruls and in addition any income generated by the investment program is income earned from the exercise or performance of your exempt functions because the investment program is performed in furtherance of your charitable purposes pursuant to sec_1_170a-9 of the regulations that income is not included in either the numerator or the denominator for purposes of computing public support under sec_170 of the code consistent with our finding that your investment program will further your charitable purposes we conclude that the investment program contributes importantly to the accomplishment of your charitable purposes and as such is substantially related to the accomplishment of your exempt purposes therefore it will not constitute unrelated_trade_or_business even if the business activity were unrelated however the income generated by the activity might still qualify for the passive_income exceptions to unrelated taxable_income set forth in sec_512 of the code conclusion accordingly based on the facts and discussion above we rule as follows the activities of investing in foreign financial institutions as described above will not jeopardize your tax-exempt status under sec_501 of the code income from the investments will be characterized as income from activities related to your tax-exempt purposes rather than investment_income for purposes of the support_test of sec_509 and sec_170 a vi of the code income from the investments will not subject you to the tax on unrelated_business_taxable_income under sections of the code this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter we have sent a copy of this letter to your authorized representative as indicated in your power_of_attorney a sincerely signed marvin friedlander marvin friedlander manager exempt_organizations technical group
